Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000812
                                                         30-AUG-2016
                                                         08:16 AM
                          SCWC-11-0000812

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         CHARLES P. POUONO,
              Petitioner/Claimant-Appellee/Appellant,

                                 vs.

                 DAIICHIYA-LOVES BAKERY, INC.,
      and TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA,
  Respondents/Employer/Insurance Carrier-Appellants/Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-11-0000812; CASE NO. AB 2009-076 (2-08-00965))

             ORDER APPROVING STIPULATION FOR DISMISSAL
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

    Upon consideration of the “Stipulation to Dismiss Action
and Order” filed August 23, 2016 (“stipulation for dismissal”),
and the record herein,
    IT IS HEREBY ORDERED that the stipulation for dismissal is
approved, and the case is dismissed.
    DATED:   Honolulu, Hawaii, August 30, 2016.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson